In The

                                Court of Appeals
                    Ninth District of Texas at Beaumont
                              _________________
                               NO. 09-11-00553-CR
                              _________________

                      JAMES ELIJAH HUNTER, Appellant

                                         V.

                        THE STATE OF TEXAS, Appellee

________________________________________________________________________

                  On Appeal from the 252nd District Court
                          Jefferson County, Texas
                         Trial Cause No. 09-07184
________________________________________________________________________

                           MEMORANDUM OPINION

      Pursuant to a plea agreement, appellant James Elijah Hunter pled guilty to the

offense of aggravated robbery. The trial court found the evidence sufficient to find

Hunter guilty, but deferred finding him guilty. The trial court placed Hunter on

community supervision for ten years and assessed a fine of $1,000. The State

subsequently filed a motion to revoke Hunter’s unadjudicated community supervision.

Hunter pled “true” to three violations of the terms of his community supervision. The

trial court found that Hunter violated the terms of the community supervision order,


                                         1
found Hunter guilty of aggravated robbery, revoked Hunter’s community supervision,

and imposed a sentence of ninety years of confinement.

       Hunter’s appellate counsel filed a brief that presents counsel’s professional

evaluation of the record and concludes the appeal is frivolous. See Anders v. California,

386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807

(Tex. Crim. App. 1978). On September 27, 2012, we granted an extension of time for

appellant to file a pro se brief. We received no response from the appellant.

       We have reviewed the appellate record, and we agree with counsel’s conclusion

that no arguable issues support an appeal. Therefore, we find it unnecessary to order

appointment of new counsel to re-brief the appeal. Compare Stafford v. State, 813
S.W.2d 503, 511 (Tex. Crim. App. 1991).

       The State filed a response brief and asked us to affirm the judgment with

modifications to the administrative fees portion of the judgment. Specifically, the

judgment includes administrative fees of $3,120, which includes among other items,

$1,000 in attorney fees, $1,000 fine, and $350 for PSI fee.

       Appellant was determined to be indigent and appointed counsel. There is no

evidence in the record of appellant’s ability to pay appointed fees. Article 26.04(p) of the

Code of Criminal Procedure provides that “[a] defendant who is determined by the court

to be indigent is presumed to remain indigent for the remainder of the proceedings in the

case unless a material change in the defendant’s financial circumstances occurs.” Tex.


                                             2
Code Crim. Proc. Ann. art. 26.04(p) (West Supp. 2012). The Code further gives the trial

court the authority to order a defendant to pay, in whole or in part, the costs of appointed

counsel, if the court determines that the defendant has financial resources that enable him

to offset the costs of his legal services. Id. art. 26.05(g).

       Here, the trial court determined Hunter was indigent when it initially appointed

him counsel at his plea hearing, again when it appointed him counsel at his motion to

revoke hearing, and again when it appointed him counsel to represent him in this appeal.

We find no evidence in the record to support a finding that Hunter’s financial

circumstances materially changed between the date the trial court initially appointed trial

counsel and the date it rendered judgment. Id. art. 26.04(p); see also Roberts v. State, 327
S.W.3d 880, 883-84 (Tex. App.—Beaumont 2010, no pet.). Further, there is no

determination or finding in the record that Hunter had financial resources that would

enable him to pay the appointed attorney fees. Without evidence to demonstrate this

ability, the trial court erred in ordering reimbursement of appointed attorney fees. See

Mayer v. State, 274 S.W.3d 898, 901-02 (Tex. App.—Amarillo 2008), aff’d, 309 S.W.3d
552 (Tex. Crim. App. 2010).

       In its brief, the State argues that while the administrative fees calculation includes

a fine of $1,000, the judgment makes no mention of the fine and there was no oral

pronouncement of a fine at the time of revocation and sentencing. The State asks this

Court to affirm the judgment with modifications to the administrative fees. However, we


                                                3
further note that as part of the administrative fees, the judgment assessed Hunter $350,

the costs of production of a presentence investigation report, even though he waived the

PSI in this cause and a PSI report does not appear in the record.

       We have the authority to reform the trial court’s judgment to correct a clerical

error. See Tex. R. App. P. 43.2(b); see also Bigley v. State, 865 S.W.2d 26, 27 (Tex.

Crim. App. 1993); Asberry v. State, 813 S.W.2d 526, 529 (Tex. App.—Dallas 1991, pet.

ref’d). We subtract the $1,000 in appointed attorney fees, $1,000 fine, and the $350

charge for the presentence investigation report from the administrative fees.

       We modify the trial court’s judgment to reflect these deductions and establish an

administrative fee of $770. The judgment is affirmed as modified.1

       AFFIRMED AS MODIFIED.




                                                        ___________________________
                                                               CHARLES KREGER
                                                                    Justice

Submitted on December 28, 2012
Opinion Delivered February 6, 2013
Do not publish

Before Gaultney, Kreger, and Horton, JJ.




       1
         Appellant may challenge our decision in this case by filing a petition for
discretionary review. See Tex. R. App. P. 68.
                                             4